DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6, 9-12, 14-16, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Betscher et al. (US 2016/0160828; “Betscher”; reference of record).
Regarding claim 1, Betscher teaches a switch arrangement (figures 1, 2, 3a-3d) for providing a plurality of alternative distribution paths (see different paths in figures 3a-3d) in a system for distributing electrical power in a vehicle (para. [0064]) including a plurality of electrical power supplies (4, 28) and a plurality of electrical loads (14, 18), the switch arrangement comprising:
a first switch (22) configured to be connected to a first electrical element (6a), the first switch having an open state or a closed state;

a third switch (20) configured to be connected to the second electrical element (6c) and a third electrical element (6b), the third switch having an open state or a closed state;
wherein each of the first (22), second (24), and third (20) switches is independently controllable and selectively operable (see configurations of figures 3a-3d) to interconnect at least two of the first (6a), second (6c), and third (6b) electrical elements to establish a first one of the plurality of alternative distribution paths to connect one of the plurality of electrical power supplies and one of the plurality of electrical loads (see figure 3c); and
wherein each of the first (22), second (24), and third (20) switches is independently controllable and selectively operable (see configurations of figures 3a-3d) to interconnect at least two of the first (6a), second (6c), and third (6b) electrical elements to establish a second one of the plurality of alternative distribution paths to connect two of the plurality of electrical power supplies (4 and 28), wherein a first one (28) of the two of the plurality of electrical power supplies is chargeable by a second one (4) of the two of the plurality of electrical power supplies (figure 3b; para. [0082]).
As for claim 2, Betscher teaches wherein the first (22), second (24), and third (20) switches are configured to be connected in a delta configuration (see figure 2).

Regarding claim 4, Betscher teaches wherein each of the first, second, and third switches (20-24) comprises a bi-directional switch (para. [0038]).
Regarding claim 6, Betscher teaches wherein each of the first, second, and third switches (20-24) comprises a relay (para. [0040]), a bi-stable relay, or a transistor (para. [0039]).
As for claim 9, Betscher teaches wherein each of the first, second, and third switches (20-24) is selectively operated to establish at least one of the plurality of alternative distribution paths (see figures 3a-3d) based on a status of:
one of the first, second, or third electrical elements;
one of the first, second, or third switches (A switch is inherently operated based on its current status. For example, a switch can only be toggled to an open state, if it is currently in a closed state.);
a value of at least one current flow in the system for distributing electrical power in the vehicle; or
another switch arrangement for providing the plurality of alternative distribution paths in the system for distributing electrical power in the vehicle (Changing the status of the switch arrangement requires an initial switch arrangement to start. For example, closing switch 22 requires switch 22 to initially be in an open state.).
As for claim 10, Betscher teaches a controller (para. [0074]) configured to control operation of the first, second, and third switches.

As for claim 12, Betscher teaches wherein the controller is further configured to receive and transmit signals indicative of a status of:
at least one of the first, second, or third electrical elements
at least one of the first, second, or third switches (para. [0074] [0092]); or
a value of at least one current flow in the system for distributing electrical power in the vehicle.
Regarding claims 14-16, 18, 19, the methods as recited in the claims are inherently present in the structure discussed above in the rejection of claims 1-4.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Betscher in view of Inoue (US 2019/0140225; “Inoue”; reference of record).
Regarding claim 5, Betscher teaches the switch arrangement of claim 1, as detailed above, but fails to teach wherein each of the first, second, and third switches comprises a pair of switches connected in series.
However, it is well-known to those of ordinary skill in the art to embody switches in vehicle power arrangements with serial switch pairs. For example, see figure 1 of Inoue.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the general switches of Betscher with serial switch pairs because such a modification would have been a mere replacement with well-known, functionally equivalent switch devices.


Claims 7, 8, 13, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Betscher.
Regarding claims 7 and 8, Betscher teaches the switch arrangement of claim 1, as detailed above, but fails to teach wherein the vehicle comprises an autonomous vehicle and the plurality of electrical loads comprises at least one redundant highly autonomous driving (HAD) load and a non-HAD load.
However, an autonomous vehicle comprising a redundant highly autonomous driving (HAD) load and a non-HAD load is a well-known type of vehicle requiring a power system.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to embody the vehicle power system of Inoue in an autonomous vehicle comprising a redundant highly autonomous driving (HAD) load and a non-HAD load because such a modification would have been merely applying the vehicle power system of Inoue to a well-known type of vehicle.
Regarding claim 13, Betscher teaches an energy distribution management (figures 1, 2, 3a-3d) system for a vehicle (para. [0064]), the system comprising:
a controller (para. [0074]) configured to control operation of the first, second, and third switches.
Betscher fails to teach a plurality of communication nodes each comprising the switch arrangement of claim 1.
However, it has been held by the court that mere duplication of parts has no patentable significance. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).

Regarding claims 17 and 20, the methods as recited in the claims are inherently present in the structure discussed above in the rejection of claim 7.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVI GANNON whose telephone number is (571)272-7971. The examiner can normally be reached 7:00AM-4:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEVI GANNON/Primary Examiner, Art Unit 2849                                                                                                                                                                                                        March 25, 2022